Citation Nr: 0003255	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran may be considered to have a serious 
employment handicap for purposes of an extension of his 
entitlement to vocational training and rehabilitation under 
Chapter 31 of Title 38, United States Code.  

2.  Whether the veteran's entitlement to benefits pursuant to 
a vocational training and rehabilitation program under 
Chapter 31 of Title 38, United States Code, during the Summer 
of 1995, included payment for the purchase of a computer. 

3.  Entitlement to an increased rating for the residuals of a 
left hand injury, currently evaluated as 40 percent 
disabling.  

4.  Entitlement to an effective date earlier than in 
September 1994, for a 40 percent rating for the residuals of 
a left hand injury.  

5.  Entitlement to an effective date earlier than in 
September 1994, for special monthly compensation for the loss 
of use of the left hand.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
February 1986.  

The current case comes before the Board of Veterans' Appeals 
(Board) out of the Winston-Salem regional office (RO).  In 
May 1999, the veteran appeared at a tele-video conference 
hearing conducted by the undersigned.  The veteran is not 
represented in his appeal.  

A review of the record reflects that, in addition to the 
matters set forth on the first page of this decision, the 
veteran appears to have raised, in an October 1998 statement, 
a claim for entitlement to a total disability rating based on 
individual unemployability.  He also discussed this matter at 
the hearing conducted in May 1999.  It appears that the 
veteran is employed full time, but the claims file does not 
show that this matter has been addressed by the RO.  Thus, it 
is not properly before the Board at this time, and, since it 
is not inextricably intertwined with any other matter before 
the Board, it is referred to the RO for appropriate action.  

In addition, the veteran also raised a claim for entitlement 
to a clothing allowance at the hearing conducted in May 1999.  
Although the record reflects that a similar claim was denied 
by the RO in September 1998, his more recent claim in that 
regard has yet to be addressed.  Since this too, is not 
inextricably intertwined with the other issues before the 
Board, it is also referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The veteran is service connected for the residuals of a 
left hand injury for which a 40 percent schedular disability 
rating is assigned; he has been awarded special monthly 
compensation on account of the loss of use of his left hand; 
and he is service connected for headaches for which a 
noncompensable evaluation is assigned; his non-service 
connected disabilities include an ear disorder, and he has 
complained that he currently has a back disorder and 
diabetes. 

2.  Since his discharge from active service in 1986, the 
veteran has acquired more than 10 years of employment 
experience in the computer industry and, since 1997, he has 
been employed as a computer systems manager for the City 
College of New York, earning $52,000 per year.  

3.  The veteran does not have a prior history of poor 
adjustment in training and employment; he has not had 
substantial periods of unemployment or an unstable work 
history; nor has he withdrawn from society or exhibited a 
continuing dependency on government income support programs.  

4.  In June 1995, the veteran was authorized enrollment under 
the provisions of Chapter 31, Title 38, United States Code, 
in a course conducted between June 1995 and September 1995 at 
Baruch College, to become a "Certified Novell Engineer."  

5.  Ownership of a computer and its associated equipment was 
not a course requirement during the veteran's Summer 1995 
training, although VA rented a computer for the veteran's 
home use during this training period.  

6.  The rental of a computer and its associated equipment for 
use during the veteran's Summer 1995 training is not shown to 
have in any way mitigated or compensated the veteran for the 
effects of his disability; and there is no evidence that the 
outright ownership of a computer at that time would have 
mitigated or compensated the veteran for the effects of his 
disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter are not 
met.  38 U.S.C.A. §§ 5107, 3101 (West 1991); 38 C.F.R. 
§§ 21.41, 21.42, 21.44, 21.52 (1999).  

2.  The veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31, Title 38, United States Code, in the Summer of 1995, did 
not include payment for the purchase of a computer.  
38 U.S.C.A. §§ 5107, 3104(7)(A) (West 1991); 38 C.F.R. 
§§ 21.212(a), 21.212(b), 21.212(d), 21.219(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Serious Employment Handicap

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

In this case, the veteran seeks to establish that he is under 
a serious employment handicap for VA purposes, in order to 
extend his eligibility for vocational rehabilitation training 
assistance under Chapter 31, Title 38, United States Code.  

Applicable criteria provide that a rehabilitation program 
under Chapter 31 may not be afforded to a veteran after the 
end of the 12-year period beginning on the date VA notifies 
the veteran of the existence of a compensable service-
connected disability.  38 U.S.C.A. § 3101(a); 38 C.F.R. 
§§ 21.41, 21.42(a).  

The basic period of eligibility for vocational rehabilitation 
may be extended, however, if the veteran has a serious 
employment handicap and he has not previously been 
rehabilitated to the point of employability or if he has been 
previously declared rehabilitated to the point of 
employability, either his service-connected disability has 
worsened to the extent that he is unable to perform the 
duties of the occupation in which he is trained, or in a 
related occupation; or the occupation in which the veteran 
was rehabilitated to the point of employability is not 
presently suitable in view of the veteran's current 
employment handicap and capabilities; or occupational 
requirements have changed and additional services are needed 
to help the veteran continue in the occupation in which he 
was trained or in a related field.  38 C.F.R. § 21.44.  

A serious employment handicap is defined as a significant 
impairment resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).  Moreover, 
a serious employment handicap may exist when the veteran has 
a prior history of poor adjustment in training and 
employment, and special efforts will be needed if the veteran 
is to be rehabilitated; or the veteran's situation presents 
special problems due to non-service-connected disability, 
family pressures, etc., and a number of special and 
supportive services are needed to effect rehabilitation.  
38 C.F.R. § 21.52(d).  In addition, a finding of serious 
employment handicap may be made when the veteran's service-
connected disability has caused substantial periods of 
unemployment or unstable work history; as well as when the 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs.  
38 C.F.R. § 21.52(e).  

Here, the veteran was first advised of his award of 
compensation for service-connected disability payable at the 
10 percent rate in November 1987.  Therefore, absent a 
finding that he is under a serious employment handicap, his 
eligibility for Chapter 31 benefits expired in November 1999.  
(Although not particularly germane to this aspect of the 
veteran's appeal, it is observed that, since his initial 
award of benefits, when it was determined that the residuals 
of a fracture of the left index finger were considered 10 
percent disabling, the veteran's disability in this regard 
was re-characterized as residuals of a left hand injury, for 
which a 40 percent disability rating was made effective from 
September 1994.  In addition, the veteran has also been 
awarded special monthly compensation on account of the loss 
of use of this hand, effective from September 1994.)  In 
addition to the disability of his left hand, the veteran is 
also service connected for headaches, rated as noncompensably 
disabling.  The veteran's non-service connected disabilities 
include an ear disorder, and he has complained that he 
currently also has a back disorder and diabetes.  

The veteran's records reflect that, since his separation from 
service in 1986, he has made a number of applications for 
benefits pursuant to Chapter 31.  Following one such 
application in 1995, he was authorized training benefits for 
a computer class that took place during the Summer of 1995.  
After the completion of that class, the veteran obtained 
employment in March 1996, as a computer network coordinator 
earning $16.83 per hour at the North Carolina Central 
University.  In view of that employment, he was declared to 
have been rehabilitated in May 1996.  However,in September 
1996, the veteran lost his job at North Carolina Central 
University and, in August 1997, his "rehabilitated" status 
was overturned.  He was subsequently authorized benefits, 
under the provisions of Chapter 31, to pursue a doctorate 
degree at St. John's University beginning in the Fall of 
1997, which course of study he did not apparently actually 
begin until the Spring 1998 semester.

In March 1998, a counseling record reflects that the veteran 
sought a determination as to whether he had a serious 
employment handicap.  Presumably, inquiries in this regard 
were made since the veteran's degree at St. John's would 
apparently not be earned until 2004, well after the 
expiration of the basic 12-year period of eligibility for 
Chapter 31 benefits had passed  Therefore, it would have been 
necessary for him to have obtained an extension of this 
eligibility, which was otherwise due to terminate in November 
1999.  In April 1998, the veteran was advised by the RO that 
he was not considered to have a serious employment handicap, 
and he was informed of his appellate rights.  In a letter 
from the veteran that was apparently received in October 
1998, he expressed his disagreement with the decision that 
found him not to have a serious employment handicap, and a 
statement of the case was issued in December 1998.  A 
substantive appeal in this regard was received later that 
month.  At the hearing conducted by the undersigned in May 
1999, the veteran maintained that, in view of the current 
disability evaluation assigned for his service-connected left 
hand disorder, he should be considered to have a serious 
employment handicap, and his eligibility for Chapter 31 
benefits should be extended for another 12 years.  

As indicated above, the veteran maintains that he has a 
serious employment handicap, which should entitle him to an 
extension of his eligibility for Chapter 31 benefits.  In 
this regard, it is obvious that, by virtue of the 40 percent 
schedular rating for his service-connected hand disability, 
together with his entitlement to special monthly compensation 
for loss of use of that hand, he may be considered to have a 
significant disability.  Similarly, it is stating the obvious 
that this disability would cause the veteran to have an 
employment or vocational handicap.  This vocational handicap 
was explicitly recognized by virtue of the veteran's award of 
Chapter 31 benefits to pursue a doctorate program at St. 
John's University, and in a November 1998 Counseling record 
prepared by a Counseling Psychologist after an interview with 
the veteran.  

What defines the presence of a serious employment handicap 
for VA purposes, however, as set out in the law and 
regulations cited above, does not turn on the percentage of 
disability found to exist.  Indeed, the veteran need only 
have a service-connected disability rated at 10 percent in 
order to meet the threshold requirement.  Rather, the 
evidence must also show that there is an impairment in the 
ability to prepare for, obtain, or retain employment 
consistent with a veteran's abilities, aptitudes, and 
interests.  As previously indicated, this can manifest itself 
when the veteran has a prior history of poor adjustment in 
training and employment, and special efforts will be needed 
if the veteran is to be rehabilitated; or the veteran's 
situation presents special problems due to non-service-
connected disability, family pressures, etc., and a number of 
special and supportive services are needed to effect 
rehabilitation.  This kind of impairment can also be seen 
when the veteran's service-connected disability has caused 
substantial periods of unemployment or an unstable work 
history; or the veteran has demonstrated a pattern of 
maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  

The record of the veteran's educational pursuits following 
his separation from service shows that he attended the City 
College of New York of the City University of New York in 
1988, and between 1990 and 1993 when he apparently earned a 
bachelor's degree in Urban Legal Studies.  Between June 1995 
and September 1995, the veteran completed the classroom work 
to become a Certified Novell Engineer (a computer-related 
position), and, in January 1998, he apparently began the 
course work for a Doctorate of Arts in Modern World History 
at St. John's University.  (It is unclear whether he 
continues to pursue that degree.)  

The veteran's postservice work history reflects that, between 
November 1987 and June 1995, he was a computer laboratory 
manager with the New York City Board of Education.  Between 
March and September 1996, he was a computer network 
coordinator for the North Carolina Central University, and, 
according to a resume the veteran has provided, between 
December 1996 and August 1997 he worked as an independent 
consultant as a computer applications support engineer and a 
computer network administrator.  The record further indicates 
that, from November 1997 to the present, the veteran has been 
employed as a computer systems manager for the City College 
of New York, earning $52,000 per year.  

In summary, since the veteran's discharge from service in 
1986, he has acquired more than 10 years of experience in the 
computer technology related field.  More than seven of those 
years, prior to 1995, were with a single employer, the New 
York City Board of Education, and, since November 1997, the 
veteran has been employed by the City College of New York.  
During the same period, the veteran was also able to earn a 
bachelor's degree, he completed a technical course, and he 
apparently has begun a doctoral program.  In the Board's 
view, the foregoing record does not depict an individual who 
has had a history of poor adjustment in training and 
employment, and there is no suggestion that any particular 
special circumstances exist due to non-service connected 
disability or family pressures that are interfering with the 
veteran's vocational pursuits.  Nor does this record reflect 
what may be considered substantial periods of unemployment or 
an unstable work history.

Certainly, between 1995 and 1997, the veteran had a number of 
different jobs, one of which, at least (at North Carolina 
Central University), was apparently terminated due to the 
veteran's lack of particular technical competence.  Moreover, 
the veteran also appears to have depended, in part, upon 
public assistance benefit programs during those years.  The 
Board appreciates that this two-year period without steady 
employment (actually somewhat less than 20 months, when 
considering the employment the veteran reported and his 
school attendance) may have been difficult to endure at the 
time.  We note, however, that, in the context of the 
veteran's overall impressive employment and education 
history, that time period represents a brief aberration, 
rather than the norm.  In our view, it would not support the 
conclusion that the veteran is a person who has withdrawn 
from society or has developed a continuing dependency on 
government income support programs.  Moreover, given the 
veteran's many years of successful employment in the high 
technology computer field, together with his consistent 
pursuit of such employment, it may reasonably be concluded 
that this employment is consistent with the veteran's 
aptitudes and interests.  

For the reasons set forth above, it is the Board's conclusion 
that the evidence does not show the veteran has a significant 
impairment of his ability to prepare for, obtain, or retain 
employment that is consistent with his abilities, aptitudes, 
and interests.  Accordingly the veteran may not be considered 
to have a serious employment handicap for purposes of an 
extension of his entitlement to vocational training and 
rehabilitation under Chapter 31, Title 38, United States 
Code.  



Payment for the Purchase of a Computer

The veteran's claim in this regard is also considered well-
grounded under 38 U.S.C.A. § 5107, since it is plausible that 
VA is required to include the purchase of a computer as among 
the supplies it provides in connection with the veteran's 
pursuit of VA-authorized training.  The Board is also 
satisfied that all relevant facts in regard to this matter 
have been obtained, and the veteran has not indicated that 
any further pertinent records are available.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist him in developing the claim.  

Under applicable law, services and assistance which VA may 
provide under Chapter 31, pursuant to regulations prescribed 
by the Secretary of Veterans Affairs, include supplies and 
equipment determined by the Secretary to be necessary to 
accomplish the purposes of the rehabilitation program in the 
individual case.  38 U.S.C.A. § 3104(7)(A).  

Pertinent regulations provide that a veteran will be 
furnished supplies that are necessary for a program of 
rehabilitation services.  38 C.F.R. § 21.212(a).  Pursuant to 
38 C.F.R. § 21.212(b), VA will authorize only those supplies 
which are:

(1)  To be used by similarly circumstanced non-
disabled persons in the same training or employment 
situation;

(2)  To mitigate or compensate for the effects of 
the veteran's disability while he is being 
evaluated, trained, or assisted in gaining 
employment; or

(3)  To allow the veteran to function more 
independently and thereby lessen his dependence on 
others for assistance.  

In addition, as to supplies needed, but not specifically 
required:

VA may determine that an item, such as a 
calculator, while not required by the school for 
the pursuit of a particular school subject, is 
nevertheless necessary for the veteran to 
successfully pursue his program under the 
provisions of § 21.156 pertaining to incidental 
goods and services.  The item may be authorized if:  

(1)  It is generally owned and used by students 
pursuing the course; and 

(2)  Students who do not have the item would be 
placed at a distinct disadvantage in pursuing 
the course.  

38 C.F.R. § 21.212(d)

Moreover, items which could be used personally by the veteran 
may only be furnished if required by the facility to meet 
requirements for degree or course completion.  38 C.F.R. 
§ 21.219(c).  

A review of the record in this case reflects that, since the 
veteran's separation from service in 1986, he has submitted a 
number of applications for vocational rehabilitation 
benefits.  The application out of which the present case 
arises was apparently received in February 1995.  Thereafter, 
the veteran was authorized training benefits for a specific 
program he had chosen, a 1995 Summer course conducted between 
June and September at Baruch College in New York City, to 
become a "Certified Novell Engineer."  (A Certified Novell 
Engineer, or CNE, is evidently a type of computer 
specialist.)  In June 1995, the RO received a letter from the 
Manager of the Computer Programs at Baruch College, on behalf 
of the veteran, in which she advised that, in order for the 
veteran "to have sufficient lab time to practice at home, it 
would be advisable for him to have a PC Model 486 or 586 with 
Fax, CD ROM etc., so that he can access the computer center 
from home."  

Later that month, or in early July 1995, a letter was 
received at the RO from the organization which apparently was 
actually providing the instruction the veteran was scheduled 
to receive, Westcon Service.  In that letter, from an Account 
Manager, it was again indicated that, in order for the 
veteran "to have sufficient time to practice at home with 
the assessment diskette, and to practice his DOS, etc., it 
would be advisable for him to have a PC model 486 computer."  

In a letter from the RO to the veteran dated June 29, 1995, 
it was indicated that a conversation had taken place between 
personnel at the RO and the individual from Westcon Service 
who had written the letter described in the preceding 
paragraph.  That person indicated that ownership of a 
computer was not actually required for the veteran's program, 
since adequate lab time could be provided at the school for 
the veteran to complete his projects and prepare for CNE 
examinations.  Nevertheless, VA offered to rent a computer 
for the veteran while he was in training, and a document, 
signed by the veteran in July 1995, reflects that he agreed 
to the computer rental.  Invoices and other documents 
associated with the claims file reflect that a computer and 
its associated equipment were subsequently rented, at VA 
expense, for the veteran's use.  The rental period evidently 
began in July 1995, and the veteran apparently retained the 
use of this equipment through December 1995.  

Thereafter, the sequence of events is not entirely clear, but 
the record appears to reflect that, in January 1996, the 
veteran was authorized training benefits, pursuant to Chapter 
31, to enroll in a Master of Science degree program in 
Computers in Education at Long Island University, for the 
Spring 1996 semester.  Evidently, however, the veteran did 
not actually register for this course of study, and, in March 
1996, he was hired at the North Carolina Central University 
as a computer network coordinator, earning $16.83 per hour.  
In the same letter in which the veteran advised that he was 
employed in North Carolina, he also advised that he had 
obtained this employment by virtue of the training he had 
completed the previous Summer through VA assistance, but that 
he had not yet taken the nine tests that were apparently 
required to actually obtain certification as a CNE.  He also 
voiced a desire to attend law school, which VA apparently had 
previously determined to be an inappropriate vocational 
pursuit for purposes of authorizing training benefits.  

In May 1996, the veteran was evidently considered 
"rehabilitated" for VA purposes, having obtained employment 
in the field in which he had been trained.  Thereafter, 
however, the veteran apparently was not retained in his 
position with North Carolina Central University, as his job 
there was terminated in September 1996.  That same month, the 
veteran wrote to VA on a VA Form 21-4138 (Statement in 
Support of Claim) requesting, among other things, 
"documentation giving authority to rent which I believe the 
purchase of P.C. was correct."  

In the context of the veteran's association with VA 
Vocational Rehabilitation services, this is an apparent 
reference to the computer equipment rented for his use during 
his class work in the Certified Novell Engineer course.  In 
November 1996, the RO provided the veteran with citations to 
various statutes, regulations, and manuals as related to 
providing supplies and equipment in connection with 
authorized training under Chapter 31.  Shortly thereafter, 
the RO received a letter from the veteran in which he 
asserted that the RO should have purchased him a computer the 
previous Summer, since he currently needed one on which to 
practice the skills necessary to successfully complete the 
nine examinations he still had not taken to obtain 
certification as a Novell Engineer.  The veteran also 
expressed his belief that his lack of access to his own 
computer prevented him from honing the skills needed to have 
been retained at his job in North Carolina.  At the hearing 
conducted by the undersigned in May 1999, the veteran 
restated his arguments that he should be provided his own 
computer on which to practice skills needed to become 
certified as a network engineer, and he indicated that he has 
never become certified in that regard.  

On the foregoing record, it seems clear that the purchase of 
a computer for the veteran's use during his studies, in the 
Summer of 1995, would have been convenient for him at the 
time, since he apparently would have been able to perform his 
course work, and to practice for certification examinations, 
in the comfort of his own home.  Nevertheless, information 
obtained from the organization that was providing his 
instruction during that period reflects that computer 
ownership was not a course requirement, since access to 
computers was provided to the student in a laboratory setting 
for use in course projects and in preparation for 
certification examinations.  That notwithstanding, the record 
shows that the veteran was in fact provided, at no additional 
cost to him, a computer and its associated equipment for his 
home use by VA, while he was taking the course.  Thus, the 
veteran apparently was able to perform his course work and 
prepare, at least in part, for his examinations in the 
comfort of his own home and at times convenient to him.  
(There is also evidence in the record to suggest that it was 
still necessary for the veteran to make use of the school's 
computer lab in order to perform certain computer assembly 
and disassembly tasks required by the course.)  

In any case, the record shows that, thereafter, the training 
course came to its conclusion, after which the veteran 
returned the computer equipment which VA had rented for his 
use, and then succeeded in obtaining employment in the 
computer field.  Although, for reasons that are not made 
clear in the record, the veteran did not take the 
examinations necessary for actual certification in the field 
in which he had been trained, and he was subsequently 
terminated from the job he had obtained, the record does not 
in any way establish that VA's rental of a computer for the 
Summer-of-1995 training course, as opposed to a purchase of a 
computer for the veteran at that time, played any role in 
these events.  

The Board is aware that applicable statutes and regulations 
permit VA to purchase computers as part of the supplies used 
in the course of training.  However, it is clear, in the 
veteran's case, that ownership of a computer was not a course 
requirement; that actual ownership of a computer would not 
have mitigated or compensated for the effects of the 
veteran's service-connected disability any more than 
temporary use of a rented computer; and that purchase of a 
computer by VA would not have represented an acquisition of a 
merely incidental item, such as a calculator.  Moreover, of 
overriding significance in this matter is that the veteran 
was in fact provided access to a computer, for use at home in 
the course he was taking, by virtue of VA's rental of that 
equipment.

Under these circumstances, the Board finds that the scope of 
the veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31, Title 38, United States Code, did not include payment for 
the purchase of a computer in connection with his Summer 1995 
enrollment in a program to become a Certified Novell 
Engineer.  

The Board appreciates the veteran's forceful and sincere 
testimony at the hearing before the undersigned.  
Unfortunately, we must conclude, based upon the evidence 
before us in this appeal, that he is not entitled to the 
payment of additional benefits under Chapter 31 at this time.


ORDER

Under the facts of this case, the veteran does not have a 
serious employment handicap for purposes of an extension of 
his entitlement to vocational training and rehabilitation 
under Chapter 31, Title 38, United States Code, and his 
appeal in this regard is denied.  

The veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31, Title 38, United States Code, did not include payment for 
the purchase of a computer for use during a Summer 1995 
period of training, and his appeal in this regard is denied.  


REMAND

Under applicable criteria, a perfected appeal to the Board of 
a particular decision entered by a Department of Veterans 
Affairs regional office consists of a notice of disagreement 
in writing received within one year of the decision being 
appealed and, after a statement of the case has been 
furnished, a substantive appeal received within 60 days of 
the issuance of the statement of the case or within the 
remainder of the one-year period following notification of 
the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b). 

With respect to the veteran's claim for an increased rating 
for his left hand disability, it is observed that the veteran 
submitted a claim for that benefit in September 1994, at 
which time it was rated as 10 percent disabling.  In a June 
1995 rating action, the RO determined that the veteran's 
claim in this regard was not well grounded.  The veteran 
expressed his disagreement with that decision later that 
month, and, in May 1997, the RO issued a statement of the 
case.  Again, however, the issue addressed in that document 
was whether the veteran's claim was well grounded.  It did 
not include citation to applicable law and regulations 
regarding the substantive criteria considered in assigning 
increased disability ratings.  

As it happens, the RO then determined that the veteran's 
claim was well grounded, and, in a November 1997 rating 
action, the veteran's left hand disability evaluation was 
increased to 40 percent, effective from September 1994.  In 
statements received from the veteran in December 1997, he 
expressed his disagreement with the effective date for his 40 
percent rating, as well as with the adequacy of the rating 
itself.  (He also discussed these claims at the hearing 
conducted by the undersigned.)  The claims file before us, 
however, does not reflect that the veteran was provided a 
statement of the case regarding those issues, and, therefore, 
he has not been given the opportunity to perfect an appeal 
with respect to them.  Assuming it is the veteran's desire to 
pursue appeals of those matters, the issuance of a statement 
of the case must be accomplished in order for the Board to 
acquire jurisdiction over them.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995), wherein the Court held that, where a 
claim has been placed in appellate status by the filing of a 
notice of disagreement and it does not appear that the RO has 
acted upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue(s) in dispute.

Similar circumstances exist with respect to a claim 
concerning the effective date for the award of special 
monthly compensation for the loss of use of the left hand.  
The veteran was granted this benefit in an August 1998 rating 
action, effective from September 1994.  Although he appeared 
to have expressed his disagreement with the effective date of 
that award in a statement received in September 1998, the 
record does not reflect that a statement of the case was 
issued addressing the matter.  As a result, the veteran has 
not had the opportunity to perfect an appeal with respect to 
that issue.  As with the claims discussed in the preceding 
paragraph, it will be necessary for the Board to remand this 
claim to the RO for preparation of a statement of the case as 
to that claim, to provide the veteran with the opportunity to 
perfect an appeal regarding this issue.  See Godfrey, supra.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

Unless the veteran communicates a desire to 
withdraw his claims concerning an increased rating 
for his left hand disability, the effective date of 
the assignment of a 40 percent rating for his left 
hand disability, and the effective date of the 
award of special monthly compensation, the RO 
should issue a statement of the case to the 
veteran, addressing these claims.  The veteran 
should also be advised that, if he wishes the Board 
to address any of those issues, he must submit a 
timely substantive appeal, in response to the 
statement of the case, regarding any such claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







